Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Japanese patent documents and WO 2015/186656 cited in the information disclosure statement of 28 February 2019 have been considered with respect to the discussion of these reference in the specification. WO 2015/18665, JP 2011-213552 and JP2002-293693 have also been considered with respect to the English abstracts. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186656.
U.S. patent 10,642,678 is the national stage application for WO 2015/186656 and thus is the English translation for 10,642,678.
	This reference teaches a transparent sintered magneto-optical oxide, a method for making the oxide, and an optical isolator, which is a magneto-optical device, comprising the taught oxide as a Faraday rotator. The oxide is composed of at least 40 mol% terbium oxide and the rest is another rare earth oxide, such as yttrium oxide. The formula for the oxide is (TbxR1-x)2O3, where 0.4<x<1 and R is another rare earth, such as yttrium. This formula overlaps that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The oxide contains a sintering aid of an oxide of at least one metal selected from a Group 2 metal or Group 4 metal. 
	The oxide is produced by furnishing an aqueous solution contain terbium ions, ions of at least one of a Group 2 metal or Group 4 metal and ions of another rare earth metal, such as yttrium ions; letting the ions coprecipitate from the solution; filtering the coprecipitate; thermally dehydrating the coprecipitate to form a raw material or an oxide source material; molding the material to form a compact; calcining the compact to remove the binder and to densify the compact; firing or sintering the compact in a non-oxidizing atmosphere, such as vacuum or in an inert atmosphere; and hot isostatic pressing the sintered compact to form a sintered transparent oxide body. The thermally dehydration occurs by heating the coprecipitate at a temperature of at least 500oC in air to form an oxide (col. 7, lines 18-20 and examples), which reads upon the claims step of oxidizing the coprecipitate. The taught process of making the raw material is the same as that claimed and thus one of ordinary skill in the art would expect that the taught raw material to have an oxidative reaction weight gain range starting at a temperature of at least 250oC when heated in air from room temperature at a rate of 15oC/min than at least overlaps the claimed range, absent any showing to the contrary. The taught process is the same as that claimed and thus the resulting transparent sintered magneto-optical oxide having the suggested formula (TbxY1-x)2O3, where 0.4<x<1 would be expected to have a luminescent lifetime range which includes the wavelength of 545 nm, when excited by light having a wavelength of 380 nm which at least overlaps that claimed, absent any showing to the contrary; and that an 11 mm long body made of the taught oxide would have an overall light transmittance range at 1064 nm that overlaps the claimed . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186656 as applied to claim 1above, and further in view of EP 2,492,387.
As discussed above, WO 2015/186656 suggests the claimed process. WO 2015/186656 teaches calcining the compact to remove the binder at 400-1000oC. EP 2,492,387 teaches producing a transparent sintered magneto-optical oxide having the suggested formula (TbxR1-x)2O3, where 0.4<x<1 and R is another rare earth, such as yttrium by a similar method of molding the material to form a compact; calcining the compact to remove the binder or degreasing; firing or sintering the compact in a non-oxidizing atmosphere and hot isostatic pressing the sintered compact to form a sintered transparent oxide body. The European reference teaches that degreasing, or binder burnout, can occur at temperatures up to 400oC. Given this teaching, one of ordinary skill in the art would have found it obvious to calcine the raw material of WO 2015/186656 at a temperature of up to 400oC, which overlaps that of claim 5, for a time so that the compact densities to the taught range. Thus therefore the references suggests the process of claim 5.
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the art of record of heat treat the taught co-precipitate or the taught raw materials composed of oxide in the range of 800oC to less than 1200oC in an oxygen-containing atmosphere and then to cool the heated powders in an inert oC in a reducing atmosphere. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/4/21